GRANT, Senior District Judge.
In March, 1971, ten individual plaintiffs, some of whom resided in DuPage County, Illinois, and others who lived in the Chicago metropolitan area, and HOPE, Inc., a Du-Page County based not-for-profit fair housing organization, filed suit against DuPage County, the members of its County Board and certain landowners and land developers in DuPage County claiming deprivation of rights protected by the Thirteenth and Fourteenth Amendments of the Constitu*1064tion and 42 U.S.C. §§ 1981-1983, 1985(3) and 2000d. Jurisdiction was based on 28 U.S.C. §§ 1331 and 1343.
The second amended complaint, filed in September 1972, alleged that DuPage County and large land developers had engaged in a practice of exclusionary housing whereby all new housing units in the County were built for and sold or rented to the relatively wealthy. The net result of the County’s alleged use of its state-delegated housing regulatory policy and the contractor’s construction policy was that poor and black persons were denied the opportunity of housing in DuPage County. This denial of housing resulted in the perpetuation and increase of racial and economic segregation in the Chicago metropolitan area. It was alleged that those housing practices were intentionally discriminatory and that there was a conspiracy among the defendants to deprive the plaintiffs of their constitutional rights. HOPE, Inc. alleged that it represents those persons whose rights were violated.
It is the contention of the plaintiffs throughout this litigation that DuPage County used its power to regulate land use in a manner which benefited only the wealthy. It is contended that the County’s zoning ordinance unreasonably increased the cost of all housing, thus affecting the development of low and moderate income housing, and that this prevented the housing of blacks and other minorities.
Under the County Zoning Ordinance, multi-family housing is permitted in the B-4 commercial classification without a special permit. District Opinion at 40. Multiple family housing units can be built as a special use in R-3 residential districts, but there is a minimum gross area requirement of five acres. Id. The requirement of a special use permit has no rules or standards governing the determination of the permit. The plaintiffs contend this unfettered discretion by the County results in the, developers tailoring their multi-family developments in such a manner as they believe the County would approve. The plaintiffs contend that public statements of County officials and the questions and the statements of County officials at zoning hearings evidenced a discriminatory attitude toward low and moderate income persons and such statements in turn influenced land developers.

Participants

DuPage County is due west of the City of Chicago and is governed by an elected twenty-five member Board of Supervisors (“County Board”). Illinois law authorizes the County to enact zoning ordinances regulating land use in the unincorporated areas of the County. Ill.Rev.Stat. ch. 34, §§ 3151-3162 (1982). Approximately 40% of the total area of the County is unincorporated and subject to the County Zoning Ordinance. Opinion at 30.
The District Court found that:
DuPage County, measured by per capi-ta income, is the fourth richest county in the United States. It has the lowest percentage of inexpensive housing, both owner-occupied and rental, of any county in the eight county Chicago Metropolitan area. In 1970, of all the counties in the United States, DuPage had the lowest percentage of its population living at or below the poverty level.
DuPage County is also predominantly white. In 1970, there were 1,276 black persons residing in DuPage County households, representing 0.26% of the total household population of the county.
******
DuPage County’s population in the two decades 1950-1970 grew from 150,052 to 485,181, an increase of 223%, the largest of any of the eight counties in the Chicago Metropolitan area.. .. While the population increase in the other counties of the Chicago Metropolitan Area has resulted primarily from natural growth, DuPage County is uniquely the recipient of white persons migrating from Chicago.
******
[D]uring the period 1964-1970, jobs increased from 56,973 to 108,819, or 91%, but 30.2% of those working in DuPage *1065County in 1970 lived outside the County, the highest in any of the six Illinois counties in the Chicago Metropolitan area.
Id. at 24-27.
The County Board, in the exercise of its delegated powers, has created several committees, one of which is the Zoning Committee. In addition, there is a Zoning Board of Appeals (“Zoning Board”) consisting of seven members appointed by the County Board Chairman and approved by the Board to serve for five year terms. The Zoning Board hears all requests for zoning changes, variations and special uses. The Zoning Board’s recommendation, together with the file and transcript of any hearings, are sent to the Zoning Committee for its recommendation. After this Committee’s review and recommendation, the County Board takes final action upon the request.
The Zoning Committee and County Board customarily ratify the Zoning Board recommendations and the County Board usually incorporates verbatim the letter of the Zoning Board in the ordinance which it enacts. It is clear, therefore, that the factors and criteria utilized by the Zoning Board have been and are accepted and approved by the County Board in virtually all cases.
Id. at 31-32.
In 1942, the County Board authorized the creation of the DuPage County Housing Authority. The Housing Authority, composed of five members appointed by the Chairman of the County Board, has a staff of two — a director and an administrative assistant. The Housing Authority has the authority to plan, construct, operate and seek federal and state funds for the developing of housing projects for persons who lack the income necessary to enable them to live in available decent, safe and sanitary dwellings without over-crowding. Since its creation in 1942, the Housing Authority has not constructed any multiple-family housing projects in DuPage County. The district court found the Housing Authority “... enjoys the distinction of having done less for fewer people over a longer period of time than any other such authority.” Id. at 69.
The plaintiffs include HOPE, Inc. and ten individuals authorized by an order, entered September 21, 1972, to maintain this action as representatives of a class of persons whose income levels were sufficiently low to make them eligible for publicly assisted housing under the 1934 Illinois Housing Authorities Act, Ill.Rev.Stat., ch. 67V2, ¶ 1, et seq. (1971), or for federally subsidized housing under 12 U.S.C. §§ 1715l(d)(3), 1715z and 1715z-1.
HOPE, Inc. is an Illinois not-for-profit corporation whose purposes are described in its Articles of Incorporation as:
(1) To promote social situations which foster the health and welfare of the poor and underprivileged and in furtherance of this purpose, the corporation shall have the power to acquire improved residential property in order to make the same available for use as dwelling places for those families or individuals unable to obtain adequate housing due to financial hardship;
Id. at 36.
HOPE’S purpose has been to promote adequate housing for persons with low and moderate incomes. Until 1975, HOPE provided the only low rent housing available in DuPage County. HOPE maintains a list of the relatively few federally subsidized units in DuPage County for moderate or low income families and refers families to any available units.
Each of the individual plaintiffs, prior to the time of filing this lawsuit, had contacted HOPE for assistance in finding adequate housing in DuPage County. Through HOPE, several of the plaintiffs have found adequate housing while the others were, as of October 1, 1981, the date of the District Opinion, still seeking adequate housing. All plaintiffs, except one, are or were residents of DuPage County.1

*1066
The Procedural Record

By agreement of the parties, the district court, in July 1976, ordered the parties to exchange proposed stipulations of facts and evidence which would facilitate a prompt presentation of the evidence and a substantially agreed upon record. Pursuant to that order, the parties in April 1977 filed Stipulations of Evidence consisting of eight volumes, or approximately 2800 pages of stipulated facts, allegations deemed admitted, interrogatories and answers, depositions and statements of facts to which witnesses, if called upon, would testify. After this filing, the parties filed Statements of Objections to the evidence and the parties cross-examined by deposition those persons whose testimony was introduced by written statement into the record. The parties then filed Supplemental Stipulations of Evidence, Volumes I through VIII and Second Supplemental Stipulations of Evidence filed August 1979. The district court conducted hearings on October 31, November 1, 6, 7, 1978, during which the parties cross-examined an agreed upon number of called witnesses. During this time, the district court sought an amicable, negotiated disposition of the controversy through the conciliation services of the Community Relations Service of the Department of Justice and through the court’s own efforts. In December 1980, it was concluded that no negotiated disposition was possible.
On October 1, 1981, Senior District Judge Hubert Will concluded in his Findings of Facts, Conclusions of Law and Opinion that the County defendants (DuPage County and the members of the DuPage County Board) had knowingly and intentionally pursued housing policies and practices intended to and effectively having excluded persons of low and moderate income and racial minorities from residing in the County. The district court found no conspiracy by developers and the County. It was concluded that the plaintiffs and members of the plaintiff class had suffered and continue to suffer irreparable harm from these County policies and practices.
On February 3, 1982, the district court entered its Judgment and Decree. The Decree enjoined the enforcement of provisions of the DuPage County Zoning Ordinance governing lot size, minimum acreage, parking, setback, side yard width, front yard depth, minimum areas for trailer parks and density with respect to low and moderate income housing projects. Decree ¶ (A)-(B). Special use permits for planned developments and multi-family dwellings for low or moderate income housing will not be required. Id. ¶ (C). The County was prohibited from examining zoning applicants regarding prices that would be charged for the housing or the projected value of or estimated tax revenue to be realized from a residential development. Id. ¶(D). Within ninety (90) days of the Decree, the County, in consultation with HOPE, Inc., was ordered to develop a ten-year plan to significantly increase the number of housing units for low and moderate income families. If the parties could not agree upon a plan, the court would assist in resolving the question. Id. ¶ (E). The court additionally required quarterly reports to March 1992 both from the County and from HOPE, Inc. upon the implementation of the decree. Id. ¶ 3. The court specifically found that:
[i]t is the purpose of this decree to assure that a meaningful amount of housing for families with low and moderate incomes is actually developed in DuPage County and that, at a minimum, the amount of new housing for families with low and moderate incomes equal the goals that the County has purportedly set in various Housing Assistance Plans filed with the United States Department of Housing and Urban Development.
Id. ¶4. Defendants’ motions for stays of this decree were denied by the district court and this Court of Appeals.

District Court's Findings Regarding DuPage Land Development and Planning Policy

The district court, following the Supreme Court approach in Village of Arlington *1067Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977), examined a number of sources of information in order to determine what was the policy and purposes of the County in its land development and planning policy. The court considered statements of public officials, reports of publications, actual decisions of County agencies, as well as reasonable inferences which can be drawn from all the factors. The court also found relevant what persons, such as land developers who dealt with the County Committees, understood the applicable policy to be.
. The district court considered:
1. Statements made in 1971 by James H. Clark, Collector and Treasurer of DuPage County, which appeared in the Chicago Tribune. Mr. Clark, collaborating with Casey Bañas, editor of the Perspectives section of the Tribune, wrote an article entitled “Suburbia High Taxes, the Dream Becomes a Nightmare” in which the following statement was made:
Another new issue in the suburbs is housing for low income people. Low income housing in DuPage County is like buying a case of cancer. It would result in too many people with too little tax revenue to pay for the services — again primarily schools — needed by these people.
Opinion at 44. In an earlier Tribune article, Mr. Clark was quoted as saying: “Du-Page County cannot afford low and moderate income housing. To invite such housing into the county is as foolish as ‘trying to buy cancer.’ ” Id. The Clark-Banas article was reproduced and 40,000 copies were distributed. Mr. Clark in his own deposition indicated that similar statements were made hundreds of times to the people of DuPage County. Stip. of Evid. ¶ 530, p. 1090. While Mr. Clark was the Treasurer of DuPage County and not on the Zoning Committee or Board, he did make direct recommendations to the Zoning Board. He opposed a variation in the zoning for a development which would have included three-bedroom apartments.2 After the three-bedroom units were withdrawn, Clark wrote a letter to the Chairman of the Zoning Board recommending approval. Included in his letter was a copy of the Clark-Ba-nas article. In his letter of recommendation, Mr. Clark wrote:
The property I am referring to is the last one of the remaining open spaces that can be used to generate the large tax asset without the influx of a great number of children.
Id. at 47. The application, as revised, was approved by the Zoning Board.
2. Gerald R. Weeks, a member of the County Board from 1963 and selected Chairman in 1970, was quoted in the March 31, 1971 edition of the local supplement of the Chicago Tribune responding to the NAACP’s announcement of its plans to construct an integrated city of low and moderate income housing in DuPage County. Mr. Weeks was quoted as saying:
. .. [T]he NAACP housing will be welcome if it conforms to the county’s zoning laws. But, he said, the housing will not be welcome ‘if they want us to lift the laws so they can build fire traps and slums.’
The article further reported:
Weeks said the County Board is elected by the people and usually responds to the wishes and demands of the people. He said all planned-unit developments require zoning changes of the type that by the law must be preceded by public hearings.
Stip. of Evid. ¶ 60(6)-(I), pp. 187-89.
3. Fred Koebeman, a member of the County Board and Zoning Committee, “was asked at a public hearing whether he favored the proposed NAACP project and [he] replied flatly ‘no’.” Opinion at 49. The NAACP project was never submitted to the County.
*10684. In January 1970, the City Council of-the City of Wheaton in DuPage County requested the cooperation of the DuPage County Housing Authority in the development of a public housing project in Whea-ton to be constructed with the financial assistance of the Department of Housing and Urban Development (HUD). On March 5, 1971, the Executive Committee of the DuPage County Board, headed by Mr. Clive Gleason, met with the Wheaton City Manager, the City Attorney and the Wheaton Director of Building and Planning to discuss the Wheaton application for HUD funds. The Executive Committee requested that the Wheaton application be divided into two parts, one part requesting housing for the elderly and the second requesting low income family housing. Mr. Gleason stated that there was no problem regarding the housing for the elderly, but they did not want housing for low income families. Stip. of Evid. ¶ 701, p. 1292; Opinion at 54. The Executive Committee told the Wheaton officials that the County Board members and their constituents would oppose low income family housing. Id. The Wheaton proposal then became an issue in the spring 1971 elections for the Wheaton City Council. In that election, a slate of candidates who opposed the proposal was elected and, subsequently, authority to apply for HUD funds was revoked by the Wheaton City Council.
5. The district court also examined various questions asked and public statements made by members of the Zoning Board and Zoning Committee to discern the intent and the purpose of the County land development policy. It was admitted by the County planning director that there was no written or published criterion to be applied to applications for zoning changes for multifamily construction. Accordingly, the court found that the only evidence of a zoning criteria could be found in the statements and actions of the Zoning Board members and the planning director.
The plaintiffs examined the DuPage County zoning files from June 1963 to April 1976 with respect to residential developments with ten or more housing units. This study revealed that: (1) the question of what amount of taxes a development would generate was discussed in 65% of the zoning files; (2) the effect of a development upon nearby property value was discussed in 88% of the zoning files; and (3) no file contained reference to the racial composition of the proposed residents. Opinion at 56.
a. Effect upon Schools
The district court found that the effect of a development upon school costs and budgets was a prime concern of the County Board. Developers, to satisfy the school boards and the Zoning Board, offered substantial donations to the school boards or restricted the number of units with three or more bedrooms, thus limiting the number of children in a development. One applicant indicated, in response to an inquiry from the Zoning Board, that he would limit family sizes in his project by confining sales to those persons 52 years or older. Id. at 59.
b. Effect upon Neighboring Property
All parties agree that the prices of housing units, either rental or for sale units, should not be considered in zoning variation or special use applications, yet 84% of the files examined contain a statement of unit price. Frequently, the unit price information was elicited by a Zoning Board member. The district court found several reasons why price was a concern. First was the concern over school costs. Higher priced housing brought in high income, older residents with fewer children while lower priced units brought lower income, young people who had more children. Id. at 62. The court found, additionally, the notion that higher priced housing attracted higher class residents.
It is the plaintiffs’ contention that Board members references to: “higher grade of people,” “[pjeople that you don’t have to worry about having so many services' for,” “I can think of a lot of people, . .. that I wouldn’t want living out here,” and “the type of people that would live in this place,” are thinly veiled references to race.
6. In 1976, there were approximately 11,500 families classified as low or very low *1069income and an additional 25,000 families classified by HUD as “lower-income” households. But there are a negligible number of housing units for low and moderate income families in DuPage. The majority of those that do exist are limited to senior citizens. Id. at 68-69.
In 1978, during the pendency of this action, the County Board reversed a prior vote and rejected $710,000 in HUD Block Grant funds for a Glendale Heights project. The original proposal had called for housing for the elderly, but this had been changed to include a modest eight family-housing unit which was opposed by the County Board. Ruth Kretchmer, a member of the County Board, appeared at a Glendale Heights public meeting and indicated that the County Board would approve the project only if there was “overwhelming” support from the community for the proposal. The Glendale Heights project was never resubmitted for consideration.
7. The district court considered the following statistical information regarding cost of housing and the racial balance in the County of DuPage and the unincorporated areas of DuPage County as of 1970.
[[Image here]]
Id. at 75-76 and Pl.Ex. 258, 255, 256, 257, Supp.Stip. of Evid. Vol. VI, pp. 104-111.
These factors were considered by the district court under the Arlington Heights criterion [429 U.S. at 266 to 268, 97 S.Ct. at 563 to 565] of:
(1) whether the impact bears more heavily on one race than another,
(2) whether a clear pattern, unexplainable on grounds other than race, emerges,
(3) whether the historical background reveals a series of official actions taken for invidious purposes,
(4) whether there are departures from the formal procedural or substantive criteria, particularly if factors usually considered important by the decision makers are contrary to those currently applied, and
(5) any legislative or administrative history.
Id. at 43.
It was the district court’s conclusion that DuPage County zoning practices effectively excluded non-white residents. The court found the County’s pattern of preventing moderate and low income families from being residents coincided with its objective of excluding non-whites. It was the district court’s finding that there was a series of official acts which had invidious purposes, in particular: the official reaction to the Wheaton project; the failure of the Housing Authority, appointed by the County Chairman, to embark upon any new public integrated housing; statements made by Council officials; and Zoning Board and County Board decisions on variance applications which reflected a policy to prevent low-moderate income or non-white families living in DuPage. It was found that while there was no established criteria for zoning variances or special use permits, there was no procedural variation in applications. The court finally concluded that the legislative and administrative history reflected that DuPage County desired to exclude certain types of people. The court found that the DuPage County zoning ordinances do not serve a legitimate state interest which justifies any incidental discriminatory impact. In fact, their impact far outweighed any legitimate state interest which they might have served.
The summary conclusion found that Du-Page County and its Board knowingly and intentionally, through housing policies and practices, excluded racial and low-moderate income minorities from, living in the County-
Issues on Appeal
The County of DuPage argues that the district court erred in failing to dismiss this *1070action for lack of standing and “case or controversy.” Secondly, the County contends the plaintiffs have failed to establish that any constitutional rights were violated. Finally, it is argued that the Judgment and Decree of the district court was unrelated to the violations found and the effect of the Decree was a usurpation of local government authority.
I
Initially, it should be noted that the defendants argue that the standard of review for this Court should not be the “clearly erroneous” standard of Fed.R.Civ.P. 52(a) because the district court tried this case on “cold stipulation” and no deference should be paid to its credibility determinations. Fargo Glass & Paint Co. v. Globe American Corp., 201 F.2d 534, 536 (7th Cir.), cert. denied, 345 U.S. 942, 73 S.Ct. 833, 97 L.Ed. 1368 (1953); Himmel Bros. Co. v. Serrick Corporation, 122 F.2d 740, 742 (7th Cir.1941). This was not, however, entirely a “paper case.” While both parties exchanged voluminous volumes of stipulations, written testimony and objections, the district court also heard 31/2 days of cross-examination of witnesses. After years of personal contact with the parties, reviewing the evidence and hearing the testimony, Judge Will prepared his own Findings and Opinion in addition to adopting the proposed Findings of the plaintiffs 464 through 559. Opinion at 65.
We are mindful of the definition of “clearly erroneous” as given by the Supreme Court in United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 541-42, 92 L.Ed. 746 (1948).
A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.
(Emphasis added). This was only recently reaffirmed in Pullman-Standard v. Swint, 456 U.S. 273, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982); Inwood Laboratories v. Ives Laboratories, 456 U.S. 844, 102 S.Ct. 2182, 72 L.Ed.2d 606 (1982). We refuse “to go behind the findings of the trial judge” and we retain the clearly erroneous test. City of Mishawaka, Indiana v. American Electric Power Company, Inc., 616 F.2d 976, 979 (7th Cir.1980), cert. denied, 449 U.S. 1096, 101 S.Ct. 892, 66 L.Ed.2d 824 (1981).

Standing

DuPage County had raised the issue of the plaintiffs’ standing earlier by Motion for Summary Judgment. At that time, Judge Will sustained the standing of the individual plaintiffs and HOPE, Inc. while rejecting the standing of a third plaintiff. See Planning for People Coalition v. DuPage County, Illinois, 70 F.R.D. 38 (N.D.Ill.1976).
Judge Will found regarding the individual plaintiffs that:
. . . plaintiffs, by defining ‘low and moderate income persons,’ have alleged injury to two classes of individuals who could be granted relief by this Court if the allegations of the complaint are proven; that they have alleged facts indicating an intentional effort by the County to exclude low and moderate income persons from the County and thereby preclude blacks and other minorities from residing in Du-Page County in any substantial numbers; that they have alleged facts indicating a conspiracy between the County and developers to accomplish this exclusion; and, finally, they have alleged facts establishing that, absent such a conspiracy, low or moderate income housing which they and other members of the two classes of ‘low’ and ‘moderate’ income persons would use and could afford would be built somewhere in DuPage County. Based on these allegations, we hold that the individual plaintiffs have standing to bring this action.
Id. at 47.
Judge Will further held that:
Using the Warth approach in regard to the claims of H.O.P.E., Inc., we hold that it also has standing. In Warth, Justice Powell held that an association has standing only if it alleges injury to itself or to its members or any one of them. In this *1071case, since H.O.P.E., Inc. alleges that a number of its directors are low or moderate income persons who are actively seeking adequate housing in DuPage County, it has standing to litigate their claims.
Id. It was found by the district court that Planning for People Coalition made no allegations of “a ‘judicially cognizable’ cause of action” and thus didn’t have standing. Id. at 48.
At the time of its Summary Judgment motion, and renewed now on appeal, Du-Page contends that this case is indistinguishable from Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) and that dismissal is required. Additionally, DuPage contends that the district court found standing because of the allegations of conspiracy and since the court found no conspiracy between the builders and the County, the plaintiffs have no standing.
Standing is the threshold question presented to a federal court for determination of whether it shall exercise jurisdiction. As the Supreme Court held in Warth, the essence “of standing is whether the litigant is entitled to have the court decide the merits of the dispute or of particular issues. This inquiry involves both constitutional limitations on federal court jurisdiction and prudential limitations on its exercise.” 422 U.S. at 498, 95 S.Ct. at 2205. In order for a plaintiff to satisfy the constitutional limits of federal jurisdiction, he must allege “that he has personally suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant.” Gladstone, Realtors, et al. v. Village of Bellwood, 441 U.S. 91, 99, 99 S.Ct. 1601, 1607, 60 L.Ed.2d 66 (1979); Duke Power Co. v. Carolina Environmental Study Group, Inc., 438 U.S. 59, 72, 98 S.Ct. 2620, 2629, 57 L.Ed.2d 595 (1978); Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 260-61, 97 S.Ct. 555, 560-61, 50 L.Ed.2d 450 (1977); Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 38, 96 S.Ct. 1917, 1924, 48 L.Ed.2d 450 (1976); Warth, supra 422 U.S. at 499, 95 S.Ct. at 2205; Linda R.S. v. Richard D., 410 U.S. 614, 617, 93 S.Ct. 1146, 1148, 35 L.Ed.2d 536 (1973). It is also necessary that the injury alleged can be fairly traced to the actions of the defendant and that the injury shown is likely to be redressed by a favorable decision. Simon, 426 U.S. at 38, 41, 96 S.Ct. at 1924, 1925. A plaintiff satisfies the redressability argument of standing when it is shown that a favorable decision will relieve a personal discrete injury. “He need not show that a favorable decision will relieve his every injury.” Larson v. Valente, 456 U.S. 228, 244 n. 15, 102 S.Ct. 1673, 1682 n. 15, 72 L.Ed.2d 33 (1982) (emphasis in original).
The prudential limitations of standing seek to prevent litigation of a generalized grievance or questions of broad social import where individualized rights cannot be vindicated. Gladstone, Realtors, 441 U.S. at 100, 99 S.Ct. at 1608; Warth, 422 U.S. at 499, 95 S.Ct. at 2205. Access to federal court is limited to those litigants that can assert a particular claim, their own legal interests rather than the claims or interests of third parties. Gladstone, 441 U.S. at 100, 99 S.Ct. at 1608, Warth, 422 U.S. at 499, 95 S.Ct. at 2205. In other words, the plaintiff must allege a distinct and palpable injury to himself, though he can share that injury with a large class of other potential litigants. Warth, 422 U.S. at 501, 95 S.Ct. at 2206.
It must be pointed out that for the purposes of ruling on a motion to dismiss for want of standing or for reviewing the issue of standing on appeal, the court must accept as true all material allegations of a complaint and construe the complaint in a light most favorable to the plaintiff. Id.
In Warth v. Seldin, the plaintiffs were a not-for-profit New York corporation concerned with the critical housing needs of low and moderate income persons and several named individuals fitting within the classification of low and moderate income persons. The plaintiffs claimed that the town of Penfield’s zoning ordinance had the purpose and effect of excluding persons of low and moderate income by making it practically and economically impossible to construct sufficient housing to satisfy local *1072needs. The Supreme Court found, however, that the petitioners had not alleged “facts from which it reasonably could be inferred that, absent the respondents’ restrictive zoning practices, there is a substantial probability that they would have been able to purchase or lease in Penfield ...” Id. at 504, 95 S.Ct. at 2208. The Court added that the plaintiff challenging a zoning ordinance need not have a “present contractual interest in a particular project” but that a particularized personal interest could be shown in various ways. Id. at 508 n. 18, 95 S.Ct. at 2210 n. 18. See Bryant v. Yellen, 447 U.S. 352, 368, 100 S.Ct. 2232, 2241, 65 L.Ed.2d 184 (1980) (because of the possible effect upon land prices if a restriction were to be enforced, the Court found “a sufficient stake in the outcome of the controversy to afford them standing.”)
In this instance, the plaintiffs have alleged that they fall within the categories of eligibility for low and moderate income housing. They have also alleged that but for the statements made and policies followed by the County Board and its appointees on the Zoning Committee and Board, which influenced land developers, adequate housing would have been constructed. These plaintiffs have supported these allegations by evidence of statements made in opposition to the NAACP project, the Wheaton project and the Glendale Heights project. These latter two projects indicate that as long as the projects are for the elderly, construction was acceptable but modification of a proposal to include families resulted in disapproval.
Contrary to Warth which found there was no indication in the record that the defendants’ conduct was the substantial cause of the lack of housing but that the petitioners’ inability to find housing in Pen-field was a “consequence of the economics of the area housing market” (Warth, 422 U.S. at 506, 95 S.Ct. at 2209), it must be pointed out that at the very time this case was filed in 1971, there was already in existence in DuPage County a significant subsidized housing development, Mayslake Village. Stip. of Evid. ¶1288, p. 2064. Mayslake Village now consists of 481 units, 433 of which are subsidized. 335 of the subsidized units were constructed between 1964 and 1972. Though these units are for the elderly, it would seem reasonable to infer that the presence of a subsidized development at all suggests that developers were willing and would build other subsidized developments including low and moderate income developments, absent some restraining factor.
Secondly, the land at issue in the instant case is vast. Two hundred nine and one-half square miles of DuPage County are unincorporated. Stip. of Evid. ¶ 10, p. 5. Approximately 40 percent of the total land area of the County is subject to the County’s developmental control. Opinion at 30. Given the acreage involved in comparison (in Warth it was 36 square miles of Pen-field) it seems inconceivable to write off plaintiffs’ injury here as a “consequence of the economics of the housing market.” Instead, in at least this unusual case, it seems reasonable to infer that absent some restraint on the market, such as defendants’ assertedly illegal conduct, low and moderate income housing would have been built in these vast areas.
Additionally, the plaintiffs alleged in their complaint that there was a conspiracy between the County Board and developers which prevented the construction of adequate housing to meet the needs of the plaintiffs of low and moderate income. While the plaintiffs ultimately failed to prove this allegation before the district court, these allegations are deemed true for the purpose of examining the question of standing. Examining these pleadings, these individual plaintiffs have alleged a distinct and palpable injury — deprivation of adequate housing for themselves and their families, which is fairly traceable to the alleged conspiracy between the County and the developers.
While it is true, as the appellants argued before this Court, that there have been no instances of the County Board denying a special use permit or a zoning variance or for that matter, a filing of such requests, *1073the absence of such a specific denial does not prevent the existence of a palpable injury. These plaintiffs sought and are seeking adequate housing for themselves and other low to moderate income people in DuPage County but to no avail. We do not believe that these plaintiffs had to present a particular developer or project that had been rejected by the Board. As the footnote in Warth, supra, indicated, a particularized interest can be shown in various ways. In addition to the public statements regarding the NAACP project, there are the actions of the various Board members opposing the modification of the Wheaton and Glendale Heights projects to include low-income families. The frequent inquiries by the Zoning Board of developers as to the cost of the housing or the rentals and “what type of people” would occupy the development all veiled a hostile attitude or prejudice towards types of possible residents. Public statements by County executives regarding the “cancer” of low-income housing and “you can think that [not wanting blacks in the neighborhood] but you are not permitted to say it” (Opinion at 67 (County Zoning Board Chairman to a remonstrating resident)), are indicative of an attitude which must be examined. As the Supreme Court held in Arlington Heights, 429 U.S. at 266, 97 S.Ct. at 563-64, when determining whether discrimination is a motivating factor, it is necessary to make a “sensitive inquiry into such circumstantial and direct evidence of intent as may be available” under the suggested criterion of Arlington Heights.
In Arlington Heights, the Metropolitan Housing Development Corporation (MHDC), a non-profit developer, sought to rezone some property from a single-family to a multiple-family (R-5) classification. After denial of the rezoning petition, MHDC and individual petitioners filed suit for injunctive and declaratory relief alleging violation of Equal Protection Clause and the Fair Housing Act. The Supreme Court held that MHDC had met the constitutional standing requirements, despite its contingency property position, because of its economic expenditures in support of its zoning petition and its non-economic injury, the defeat of its “interest in making suitable low-cost housing available in areas where such housing is scarce.” 429 U.S. at 263, 97 S.Ct. at 562. The Court also found that an individual petitioner had standing because he had asserted that his quest for housing nearer his employment had been thwarted by the discriminatory official action. If the relief sought was granted, there was a “substantial probability” that the project would materialize and the individual would obtain the housing he desired in Arlington Heights. Id. at 264, 97 S.Ct. at 562.
In this action, these plaintiffs evidenced housing proposals which had sought to be modified to provide for low income families but were stymied by Board pressure. It has been stipulated that there were HUD Block Grants ($10,275,000) which could have been utilized for the promotion of low and moderate income housing, but the County Board failed to utilize these opportunities. (Stip. of Evid. ¶ 1179-1181, 1202, 1204, pp. 1829, 1859, 1861; Supp.Stip. of Evid. ¶ S-265, S-289, pp. 709, 846). The County Board argues that it cannot be responsible for what the County Housing Authority or other municipal group does or does not do, but it conveniently forgets that it appoints the Housing Authority and that it has input into policy decision, i.e., Glendale and Wheaton projects. This Court finds that the district court was not clearly erroneous when it found under the Arlington Heights sensitive inquiry that' these plaintiffs had alleged and demonstrated a personal, palpable, discriminatory injury clearly resulting from the illegal actions, in some cases inaction, of the County Board.
While we have held that these plaintiffs have standing, we also hold that HOPE, Inc., as an organization has standing. HOPE, an Illinois not-for-profit corporation was found by the district court to have standing because it represented its low and moderate income directors who were seeking housing. We agree but we also hold that as an organization seeking to find adequate housing for low and moderate income *1074persons, it has standing. HOPE, between July 1971 and April 1977, received over 1,100 requests for help in finding housing (Stip. of Evid. ¶ 821, p. 1346) yet few of these searches were successful because of the lack of sufficient numbers of suitable, adequate housing units. HOPE argues the discriminatory practices of the County Board have prevented them from providing or referring applicants to adequate housing in the County.3
Last term in the Supreme Court, a nonprofit corporation whose purpose was to make equal housing opportunities a reality in Richmond, Virginia was found to have standing. In Havens Realty Corp. v. Coleman, 455 U.S. 363, 379, 102 S.Ct. 1114, 1124, 71 L.Ed.2d 214 (1982), a unanimous Court found that:
[i]f, as broadly alleged, petitioners’ steering practices have perceptibly impaired HOME’S [Housing Opportunities Made Equal] ability to provide counseling and referral services for low- and moderate-income homeseekers, there can be no question that the organization has suffered injury in fact. Such concrete and demonstrable injury to the organization’s activities — with the consequent drain on the organization’s resources — constitutes far more than simply a setback to the organization’s abstract social interests, see Sierra Club v. Morton, 405 U.S. [727] at 739 [92 S.Ct. 1361, 1368, 31 L.Ed.2d 636 (1972)].
The footnote to the above quotation holds the alleged injury from HOME’S non-eeo-nomic interest in encouraging open housing did not deprive the organization of standing. Id. n. 20. See also Arlington Heights, 429 U.S. at 263, 97 S.Ct. at 562.
We hold that HOPE has shown demonstrable injury to its organizational purpose and activities to satisfy Article III standing requirements. Additionally, HOPE satisfies the prudential limitations of Warth, in that it has not alleged a generalized grievance, and in that it is asserting its own legal rights and interest and not those of a third party.

Ripeness

The defendants further argue that the district court judgment should be reversed because there is no case or controversy ripe for adjudication. It is argued that the lack of any actual or proposed project rejected by the County Board demonstrates that there is no controversy for the court’s consideration. This Court cannot agree. The plaintiffs have, through a very thorough review of the County Zoning records, demonstrated that the Zoning Board members and County executives have conveyed through questions and statements the attitude of the County Board toward low and moderate income family housing. It need only be pointed out that in the six-year period from 1967 to 1972 over 50% of the new housing units constructed in the unincorporated area were multi-family housing *1075developments. Opinion at 90 n. 3; Stip. of Evid. ¶ 26 Q(5)-{6), pp. 44-45. Yet not one of those developments were for low or moderate income families. This was the same time period, however, that the NAACP and the City of Wheaton were considering their developments. These plaintiffs, and the non-profit organization HOPE, have demonstrated that over the past decade or more they have sought adequate housing for themselves or their constituents with little success.
We find, as did the district court, that these plaintiffs have presented a definite and concrete controversy touching the legal interests of the adverse parties. Aetna Life Insurance Co. v. Haworth, 300 U.S. 227, 240-41, 57 S.Ct. 461, 463-64, 81 L.Ed. 617 (1937). We do not find that these plaintiffs have presented to the court “abstract questions of wide public significance” (Warth, 422 U.S. at 500, 95 S.Ct. at 2206), but rather a substantial controversy seeking specific relief of a conclusive nature. Aetna Life, 300 U.S. at 241, 57 S.Ct. at 464.
The defendants have paraphrased the district court’s holding to be “if these plaintiffs do not have standing, then no one does.” Appellants’ Brief at 28. They then argue that this position was specifically rejected by the Supreme Court in Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 489, 102 S.Ct. 752, 767, 70 L.Ed.2d 700 (1982) (“[t]he assumption that if respondents have no standing to sue, no one would have standing, is not a reason to find standing.” (citation omitted)).
The district court found, and we agree, that:
[wjhile it is true that a lawsuit must involve an issue ripe for adjudication, that does not require in a housing discrimination case that a specific project be involved when the challenged policy effectively precludes all such projects. If it did, the more effective the implementation of a discriminatory policy, the less opportunity there would be to challenge it.
Opinion at 95. We hold the absence of a particular denial of a development does not prevent the presentation of a live case or controversy ripe for adjudication.
II
The defendants argue that the plaintiffs have failed to establish that any of their constitutional rights were violated. The County argues that to prevail, the plaintiffs must prove a purposeful, intentional, invidious discrimination. It is contended that since no suspect classification was alleged or proved by the plaintiffs, the traditional equal protection analysis should be applied to the zoning ordinances and decisions. The County Board argues that the “court failed to impose on the plaintiffs the burden of establishing that the zoning ordinance and the decisions of the Zoning Board were wholly unrelated to the achievement of any legitimate governmental interest.” Appellants’ Brief at 30 (emphasis in original). The County Board argues that the actions of the Zoning Board and Planning Commission represented legitimate government interests in the preservation of property values, development of local services and the preservation of open space.
The district court found that there was substantial opposition, however, to low and moderate income housing on both economic and racial grounds. In reaching that conclusion, the district court held that:
... it will not be sufficient for plaintiffs to establish that defendants discriminated against them on economic grounds alone and that such economic discrimination had a disproportionate racial impact, but plaintiffs must demonstrate that defendants purposefully discriminated against them on invidious grounds such as race. Washington v. Davis, 426 U.S. 229, 242 [96 S.Ct. 2040, 2048, 48 L.Ed.2d 597] (1976); Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 265 [97 S.Ct. 555, 563, 50 L.Ed.2d 450] (1977).
Opinion at 20. Thus imposing upon the plaintiffs a showing of intentional acts.
*1076The district court looked at the zoning restrictions which have been part of the DuPage County zoning ordinances and found that these restrictions have been waived in “substantial” numbers (50% of housing units between 1967 and 1972) so long as applicants met the County’s or Zoning Board’s criteria. Thus, the “Growth Node” concept,4 proposed only in 1969, was not followed when a proposal met certain criteria. The district court found this criterion was:
... whether the development would be occupied by residents who were ‘compatible’ with the existing white residents who are ‘in a fairly good economic strata’ so that DuPage County would remain one of the richest counties in the United States measured by per capital income and almost 100% white.
Id. at 86. Based upon the record, the court found that these plaintiffs had proved intentional invidious discrimination motivated the County defendants in establishing a zoning ordinance and then granting or denying variations dependent upon the race and economic strata of the proposed residents.
In Arlington Heights, supra, the Supreme Court found that while the Village zoning decisions bore heavily upon racial minorities, there was no evidence that the zoning ordinances were not consistently applied nor evidence that the Village had intentionally discriminated against the plaintiffs as required by Washington v. Davis, supra, 429 U.S. at 269-70, 97 S.Ct. at 565-566.
In this case, the court found intentional discrimination against the plaintiffs. This was not clearly erroneous. When there is evidence of an intentional discriminatory purpose, the zoning ordinances and decisions cannot be sustained if they relate to the achievement of “any legitimate governmental interest.” When there is a proof that a discriminatory purpose has been a motivating factor in the decision, judicial deference to legislative or administrative decisions is no longer justified. 429 U.S. at 265-66, 97 S.Ct. at 563-64.
Similarly, DuPage County did not consistently apply its zoning ordinances or “Growth Node” when 50% of the housing units in the unincorporated area were granted variances if they met the compatibility criteria of the County Board. Ordinances and zoning decisions which in practice are utilized to exclude the poor and racial minorities, as applied, do not bear a rational relationship to a legitimate state purpose. Weber v. Aetna Casualty & Surety Co., 406 U.S. 164, 172, 92 S.Ct. 1400, 1405, 31 L.Ed.2d 768 (1972); Williamson v. Lee Optical Co., 348 U.S. 483, 75 S.Ct. 461, 99 L.Ed. 563 (1955). As Justices Harlan and Stewart wrote in Douglas v. California, 372 U.S. 353, 361, 83 S.Ct. 814, 818, 9 L.Ed.2d 811 (1963):
... [s]tates, of course, are prohibited by the Equal Protection Clause from discriminating between “rich” and “poor” as such in the formulation and application of their laws.
(dissent) (emphasis in original). Distinctions and differentiation among citizens upon their racial or economic compatibility cannot be a legitimate government interest under the Equal Protection Clause. See generally United States Department of Agriculture v. Moreno, 413 U.S. 528, 93 S.Ct. 2821, 37 L.Ed.2d 782 (1973); Edwards v. California, 314 U.S. 160, 184-85, 62 S.Ct. 164, 171-72, 86 L.Ed. 119 (1941) (Jackson, J. concurring); Morales v. Haines, 349 F.Supp. 684, 686 (N.D.Ill.1972), modified, 486 F.2d 880 (7th Cir.1973). These plaintiffs have shown that their constitutional rights were violated.
III
The defendants argue finally that the remedy structured in the Judgment and Decree of the district court is unrelated to the violations found by that court and is a *1077usurpation of local governmental authority. We have previously outlined the provisions of the Decree at pp. 8-9, infra.
“Once a constitutional violation is found, a federal court is required to tailor ‘the scope of the remedy’ to fit ‘the nature and extent of the constitutional violation.’ ” Hills v. Gautreaux, 425 U.S. 284, 293-94, 96 S.Ct. 1538, 1544-45, 47 L.Ed.2d 792 (1976) (citations omitted). In shaping the equitable remedies for the constitutional violations it found, the district court is vested with broad discretionary powers. The review of such power is limited narrowly to an abuse of discretion. Lemon v. Kurtzman, 411 U.S. 192, 93 S.Ct. 1463, 36 L.Ed.2d 151 (1973); United States v. City of Chicago, 631 F.2d 469, 472 (7th Cir.1980).
We recognize that zoning is a local governmental function. Euclid v. Ambler Realty Co., 272 U.S. 365, 47 S.Ct. 114, 71 L.Ed. 303 (1926). The district court’s Decree does not usurp that local power. The Decree does not, as argued by the County Board, require federal intervention in disputes over zoning for low and moderate income housing. The Decree enjoins the enforcement of the minimum lot sizes, acreage, etc. in respect to low and moderate income housing. It similarly suspends the requirement of a special use permit for construction of low and moderate income multi-family dwellings. It was through the requirements and enforcement of these two areas that adequate low and moderate income housing was prevented. The district court did not mandate the construction of a specified number of housing units, rather it directed the County to develop its own ten-year plan to significantly increase the number of units.
The Decree of the district court was targeted to what it viewed as the violation — the use of the zoning powers and ordinances to create a homogeneous, racially and economically compatible community. Such an equitable remedy was not overly broad as to usurp the local zoning powers and hence, did not constitute an abuse of discretion. This Decree was simply an attempt to implement the purported housing goals of DuPage County. The purpose of the Decree was to simply make the application of zoning equitable to all citizens and to assure “a meaningful amount of housing for families with low and moderate incomes” actually available in DuPage County. Decree at 9.
The decision of the district court is Affirmed.

. See Planning for People Coalition, et al. v. County of DuPage, Illinois, et al., 70 F.R.D. 38 (N.D.Ill.1976) at 40 n. 1 for a more complete *1066financial, social description of the individual plaintiffs.


. During the hearings in October and November 1978, several witnesses indicated the presumption of several DuPage County Board members that three-bedroom apartments generally attracted persons with school-aged children who would burden the DuPage school systems.


. The district court found that: “HOPE has purchased existing, unoccupied houses in incorporated areas of DuPage County, rehabilitated them with volunteer workers and then rented or sold them to persons with low or moderate incomes. Until 1975, HOPE provided the only low rent housing available in DuPage County.
HOPE also maintains a list of the relatively few federally subsidized units in DuPage County for moderate or low income families and refers families to any available units. At present, all federally subsidized units have waiting lists. HOPE has also advised and provided support services to low income families including budget counseling, distribution of donated furnishings and appliances, and referrals for financial, family, social security and legal assistance. It also engaged in educational and community organizing programs which are designed to facilitate housing programs for families and the elderly with low and moderate incomes.
As part of its activities, HOPE, at a time when the Housing Authority had no staff, prepared an application, in response to a June 1975 invitation from HUD to the County to apply for funds under Section 8 of the National Housing Act, to acquire and rehabilitate 77 existing housing units. The Chairman of the Housing Authority contacted Sonja Faulkner of HOPE and asked if she would prepare the application. The application, including an equal opportunity plan, utility schedules, etc., was prepared, submitted and approved. As a result, the County has 77 units in existing structures available for the elderly and low income families.” Opinion at 37-38.


. Under the “Growth Node” concept, the County sought to channel high density land uses into the incorporated areas where, they asserted, there were more adequate facilities including sanitary sewers, storm sewers, water, roads and transportation. Stip. of Evid. ¶ 1379, pp. 2126-2127.